DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 08/04/2022 has been entered. Claims 1-3, 6-20 and 22 remain pending in the application. 

Applicant’s amendments to the claim have overcome the rejection under 35 USC 112(d) as previously set forth in the non-final office action mailed 05/06/2022. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2005/0064233) (Matsuura) in view of Kim et al (US PG Pub 2012/0326133) (Kim).

In reference to Claim 1, Matsuura teaches an organic electroluminescence device comprising a pair of electrodes and a layer of an organic light emitting medium disposed between the pair of electrodes, wherein the layer of an organic light emitting medium comprises one compound selected from substituted arylamines having 10 to 100 carbon atoms of formula (V) and one compound selected from a spirofluorene derivative of formula (III) (Matsuura [0009]-[0010] [0015], [0023]), for example a compound EM42 (Matsuura [0090]) as shown below at a ratio of 1:99 to 20:80 (Matsuura [0094])

    PNG
    media_image1.png
    131
    480
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    112
    191
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    120
    469
    media_image3.png
    Greyscale


Given that Matsuura discloses the device that encompasses the presently claimed device, including wherein the organic layer comprises an arylamine of formula (V) and a spirofluorene derivative of formula (III) such as EM42, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Matsuura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

While Matsuura teaches that the group X of the formula (V) is preferably derived from chrysene (Matsuura [0025]), it does not expressly teach a compound of the instantly claimed formula I. 

With respect to the difference, Kim teaches an organic light-emitting device including: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer may include a first layer including the compound of Formula 1 (Kim [0024]) as shown below wherein the first layer includes an emission layer and the compound of Formula 1 is employed as a dopant

    PNG
    media_image4.png
    306
    551
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    86
    270
    media_image5.png
    Greyscale

for example, wherein in the Formula 1; n and m are each 0 (Kim [0049]); a and b are each 1 (Kim [0049]); ; R1 and R3 are each an unsubstituted C6 aryl group; R2 and R4 are each a group of formula 3c as shown above wherein Q1 is O and Z1 is hydrogen, (Kim [0048] [0074] [0069] [0018-[0020]) and wherein the groups X and Y are bound to any position of benzochrysene (Kim [0050]), for example, the 2 and 8 position of the benzochrysene, respectively.

Kim discloses the compound of formula 1 that encompasses the presently claimed light emitting device, including wherein in the Formula 1; n and m are each 0; a and b are each 1; R1 and R3 are each an unsubstituted C6 aryl group; ; R2 and R4 are each a group of formula 3c as shown above wherein Q1 is O and Z1 is hydrogen and wherein the groups X and Y are bound to any position of benzochrysene, for example, the 2 and 8 position of the benzochrysene, respectively. Each of the disclosed substituents from the Markush groups of Kim are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 of Kim to provide the compound described above, which is both disclosed by Kim and encompassed within the scope of the present claims and thereby arrive at the claimed invention. Kim further teaches that this compound has improved luminescent efficiency and color purity (Kim [0007] [0136]).

In light of the motivation of using the aromatic amine that is a benzochrysene of Kim as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the benzo chrysene amine as described by Kim as the aromatic amine in the device of Matsuura in order to improve luminescent efficiency and color purity and thereby arrive at the claimed invention. 

For Claim 1: The formula 1 reads on the first compound wherein in the Formula 1 R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A, wherein in the Formula A, a101 is 0 and R101  are each a dibenzofuranyl group and R102 are each a C6 aryl group and compound EM42 reads on a compound of formula 2-3 n231 to n234 are each 1 and R231 to R234 are each biphenyl, b235 to b238 are each 1, and R235 to R238 are each hydrogen and the compounds are included at the claimed ratio range. 
For Claim 2: The light emitting medium layer reads on the light emitting layer comprising the two compounds. 
For Claim 3: Reads on wherein R1, R3-R7, and R9-R14 are each a hydrogen, R2 and R8 are each a group represented by Formula A.
For Claim 8: Reads on wherein each a# integer present is 0.
For Claim 9-10: Reads on wherein R101 and R102 are each a phenyl group  (formula 5-1) or dibenzofuranyl group (formulae 5-6 to 5-9).
For Claim 11 and 12: Reads on wherein R231 to R234 are each biphenyl.
For Claim 13: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 14: Reads on wherein R235 to R238 are each hydrogen. 
For Claim 15: Reads on formula 1-1. 
For Claim 16: Reads on compound 4, 17, 19, or 79.
For Claim 17: Reads on formula 2-13 wherein a 231 is to a234 is 0, b231 to b234 is 1 and each of R231 to R234 is biphenyl. 
For Claim 18: Reads on formula 2-25.
For Claim 19: Reads on formula H-52.

In reference to Claims 6-7, the claim further limits the L groups, which are optional embodiments of claim 1 (i.e. a# are each independently selected from 0, 1, and 2) and therefore not required. As such, claims 6-7 are rejected based on similar reasons to claim 1.

In reference to claims 20 and 22, Matsuura in view of Kim teaches the device as described above with respect to claim 2. Matsuura does not expressly state that the amine compound is a dopant and that the spirobifluorene compound is a host. However, these terms are not particularly limiting. Matsuura does teach that the spirobifluorene compound is used in a larger amount than the amine compound and the examples would appear to be consistent with its role as a host and the amine acting as a dopant. Furthermore, regardless of the absence of the label ‘host’ and ‘dopant’ from the description of Matsuura, the claimed and prior art devices are identical in structure and composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive. 

Applicant argues that the claims, as amended are not taught by the recited prior art. This argument has been fully considered but not found convincing for at least the following reason. Applicant has amended the claim to essentially require that at least one of R101 and R102 is a substituted or unsubstituted dibenzofuranyl or dibenzosilolyl group. This is well within the recited teachings as Kim, relied upon to teach this material, teaches that the same groups can be dibenzofuranyl groups with or without substituents. As pointed to herein above, such a compound and device is obvious in light of the prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786